The Disciplinary Review Board having filed with the Court its decision in DRB 17-375, concluding that Jarred S. Freeman of Edison, who was admitted to the bar of this State in 2009, should be suspended from the practice of law for a period of three months for violating RPC 1.2(a) (failure to abide by a client's decisions concerning the scope and objectives of the representation), **91RPC 1.4(b) (failure to keep a client reasonably informed about the status of the matter), RPC 3.3(a)(l) (knowing making a false statement of material fact or law to a tribunal), RPC 4.1(a)(l) (knowingly making a false statement of material fact or law to a third person), RPC 8.1(a) (knowingly making a false statement of material fact in connection with a disciplinary matter), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that Jarred S. Freeman is suspended from the practice of law for a period of three months, effective October 8, 2018, and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(d) ; and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.